DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 08/17/2022 has been entered. Claim 1 is amended, claims 2, 4-5, 7, and 9 are cancelled, and no claims have been added. Accordingly, claims 1, 3, 6, 8, and 10-11 are pending and are currently under examination.
Claim Interpretation
	The following claim interpretation is the same claim interpretation taken in the previous office action:
With regard to the “having” transitional phrase in the preamble of claim 1, this transitional phrase will be interpreted as open-ended (i.e. ‘comprising’); transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (interpreting the term "having" as open terminology, allowing the inclusion of other components in addition to those recited) (MPEP 2111.03 IV.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomi et al. (WO2017026519A1; US 20190055627 A1 cited for translation).
Regarding claims 1, 8, and 10-11, Nagatomi teaches an Ni-based super alloy powder for laminate molding with the following overlapping composition:

Element (wt %)
Instant claim 1
Nagatomi
Location
C
0.01-0.05
0-0.2
Abstract
N
0.05-0.10
0-0.10
Abstract
Cr
20.0-23.0
10.0-25.0
Abstract
Mn
0.25-0.50
0.05-1.0
Abstract
Si
0.04-0.10
0.05-1.0
Abstract
Mo
8.0-10.5
0.1-12.0 (optional)
[0033]
Ti
0.75-1.0
0.1-8.0
[0032]
Nb
3.0-5.0
0.1-6.0 (optional)
[0036]
Fe
0-0.9
0.01-10
[0030]
Al
0.03-0.50
0.1-8.0
[0031]
W
4.0-5.0
0.1-10 (optional)
[0033]
Ta
0-0.5
0.1-6.0 (optional)
[0036]
Co
0-1.0
0.1-20 (optional)
[0034]
Zr
0.10-0.70
0.01-0.2 (optional)
[0035]
Ni and impurities
Balance
Balance
Balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
With regard to the limitation of the composition being “[a] welding filler material” in the preamble of the claim, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02 II.). In the instant case, the composition of Nagatomi meets the claim.
With regard to the limitation of “from the smelting process”, Nagatomi teaches that the alloy is produced via induction melting [0044] (i.e. smelting).
Nagatomi teaches the composition as applied to claim 1 above, but is silent regarding the claimed yield strength values in “the thermally untreated weld metal”.
However, in view of “thermally untreated” appearing to preclude product-by-process (in particular, heat treatment/processing methods) limitations, the limitation is being understood to mean that the product as claimed has mechanical properties (such as yield strength) that are independent from thermal treatment/processing. 
Nagatomi further teaches that the S content is 0.002% or less, which is within the claimed range of a maximum of 0.01%. Nagatomi does not teach including V in the composition; thus, it is understood that V is absent as an addition from the alloy and would therefore have a presence of about 0%, which meets the claimed V maximum limit of 0.05%. Like S, P is known in the metallurgical arts as an inevitable impurity, and falls under the “Ni and incidental impurities” described in the Abstract; thus, although not explicitly stated, the P content is understood to be as close to 0% as possible, and is further obvious to reduce to as close to 0% as possible.
Nagatomi teaches does not explicitly teach a preferred Zr/C range or discuss a relationship between Zr and C. However, a composition containing both Zr and C would inherently have a Zr/C ratio. As discussed above, Nagatomi teaches that the Zr content is 0.01-0.2%, and the C content is 0-0.2%. In order to demonstrate overlapping ranges, values from the embodiments of Nagatomi will be selected for the following calculations (because the lower bound of C in Nagatomi is 0, and division by zero is undefined). The lowest tested C content within the claimed ranges, in all of the alloys was 0.02% (see No. 8 in Table 1) and the highest tested Zr content was 0.19% (see No. 29 in Table 2). The resulting Zr/C value would be 9.5, which is within the claimed range of >7. Thus, it can be seen that the ratio of Zr/C in Nagatomi overlaps with the applicant’s claimed range of >7 in claim 1 and is close but not overlapping with the claimed range of >10 in claim 10. Thus, with regard to the calculated value of 9.5 of Nagatomi in comparison with >7 as required by claim 1, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.); with regard to the calculated value of 9.5 of Nagatomi in comparison with >10 as required by claim 10, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Nagatomi does not explicitly teach a preferred Nb/C range or discuss a relationship between Nb and C. However, a composition containing both Nb and C would inherently have an Nb/C ratio. As discussed above, Nagatomi teaches that the Nb content is 0.1-6.0% and that the C content is 0-0.2. A ratio of 6.0/0.01 results in a value of 600, which is within the claimed range of >100 in claim 1 and >150 in claim 11. Thus, the ranges Nb/C ratio of Nagatomi overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Furthermore, Nagatomi discusses the effects and relationship of the elements N [0025], Mn [0027], Cr [0029], Al [0031], Ti [0032], Mo and W [0033], Co [0034], Zr [0035], Nb and Ta [0036], B [0037], and C [0039] on the alloy’s strength. Thus, it is clear that strength is a primary factor and property considered when developing the composition of Nagatomi. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01 II.). Furthermore, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (MPEP 2112.01 I.). Therefore, the claimed yield strength values of 610 MPa in claim 1 and 640 MPa in claim 8 are prima facie expected to be present from the composition of Nagatomi.
Regarding claim 3, Nagatomi teaches the composition as applied to claim 1 above, and as discussed above, teaches that the Zr content is 0.01-0.2%, which is close but not overlapping with the claimed range of 0.3-0.65%.
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Regarding claim 6, Nagatomi teaches the composition as applied to claim 1 above. Nagatomi does not explicitly teach a preferred Ti/N range or discuss a relationship between Ti and N. However, a composition containing both Ti and N would inherently have a Ti/N ratio. As discussed above, Nagatomi teaches that the Ti content is 0.1-8.0% and that the N content is 0-0.10. A ratio of 8.0/0.1 results in a value of 80, which is within the claimed range of >10. Thus, the ranges Ti/N ratio of Nagatomi overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.
The applicant’s arguments (see pages 5-7 of arguments) once again primarily concern intended use of the claimed product and intended use of the product of Nagatomi; the applicant merely states, without presenting any evidence or rationale, that the product as claimed and the product of Nagatomi have different uses, and that one cannot be used for the other, even though they have substantially similar overlapping compositions. The arguments of counsel cannot take the place of evidence in the record. Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (MPEP 716.01(c) II.).
The examiner once again notes that a chemical composition and its properties are inseparable; therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01 II.). To be clear, even though certain materials may potentially have different properties based on a different production method, it is not apparent from the applicant’s disclosure or the prior art that the properties of the composition of either the claimed invention or the prior art’s disclosure are dependent on the process of making. The applicant’s specification does not discuss a process of making; thus, it is understood that for compositions such as the claimed composition and substantially similar compositions such as Nagatomi’s composition, that the properties are primarily or solely based on the chemical composition, and not the process of making. Thus, the principle of “a chemical composition and its properties are inseparable” applies. Furthermore, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (MPEP 2112 01 I.). Applicants can rebut a prima facie case of obviousness by showing criticality of the ranges (MPEP 2144.05 III. A.).
With regard to the argument that “Nagatomi et al.[…]relates to an Ni-based super alloy powder for laminate molding and nowhere indicates that the yield strength of the powder can or should be measured” (see last paragraph on page 6 of arguments), the examiner notes that "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." (MPEP 2112 I.). The claimed properties are expected to be present in the composition/product of Nagatomi absent evidence to suggest otherwise.
The applicant’s argument that “the Examiner relies on number 8 in table 1 of Nagatomi et al. and number 29 in Table 2 of Nagatomi et al. with respect to the relationship Zr/C > 7, and the maximum Nb content and a C content of 0.01 in Nagatomi et al. with respect to the relationship Nb/C > 100, it is respectfully submitted that the Examiner's position is unfounded.” (see third paragraph on page 7 of arguments) is not found persuasive. The purpose for relying upon the examples in Table 2 for the Zr/C ratio limitation was that because for Nagatomi’s broader ranges as shown in the Table provided in the rejection of claim 1 above, Nagatomi teaches that the C range is 0-0.2 (Abstract), and the Zr range is 0.01-0.2 [0035]. In view of the the lower bound of C in Nagatomi being 0, and division by zero being undefined, the examiner relied upon the actual embodiments in Table 2 as a basis for demonstrating overlapping ranges, rather than arbitrarily choosing a non-zero value of C within the given bounds. 
The arguments directed to the working example, number 8 in table 1 of Nagatomi, the Zr/C content is 5 and the Nb/C ratio is 0 (see last paragraph on page 7 of arguments; also see paragraphs 1-3 on page 8 of arguments), the examiner notes that Nagatomi nonetheless discloses ranges of Zr, Nb, and C that result in ratios that overlap with the claimed ranges; because only an enabling disclosure is required, applicant (in this case, Nagatomi) need not describe all actual embodiments (MPEP 2164.02). While for the Zr/C content, the bounds from the working examples were used, the office action need not do the same for the Nb/C content, for it has been held that “patents are relevant as prior art for all they contain” (MPEP 2123 I), and as such, relying upon the data in the tables or the broader ranges in the remainder of the written description is acceptable. Thus, because Nagatomi’s ranges overlap with the claimed ranges, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735